The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




      Dated: 10:42 AM December 5, 2019




                        UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

  IN RE:                                      )   CHAPTER 13
                                              )
  EDWARD A. GIVENS,                           )   CASE NO. 19-41680
                                              )
           Debtor.                            )   JUDGE RUSS KENDIG
                                              )
                                              )   ORDER OVERRULING
                                              )   OBJECTION TO CLAIM #5
                                              )



       Debtor objected to proof of claim number five (#5) filed by Seven Seventeen Credit
Union. Through the objection, he seeks an order disallowing the claim because his ex-wife is
paying the debt.

        The court declines to sign the order. Debtor has not set forth a legally cognizable
foundation for disallowance of a properly filed claim on which Debtor is liable. 11 U.S.C.
§ 502; In re Diehl, Case No. 18-60608 (Bankr. N.D. Ohio 2018). Debtor may propose not to
pay a valid claim through the plan but that does not make the claim less valid, nor subject it to
disallowance. The treatment of an allowed claim, how or if it will be paid, is determined by the
terms of the plan. In re Dawson, 444 B.R. 688, 690 (Bankr. E.D. Va. 1998). The objection is
therefore OVERRULED.

        It is so ordered.




 19-41680-rk      Doc 20      FILED 12/05/19        ENTERED 12/05/19 11:37:51             Page 1 of 2
                                     #     #       #



Service List:

Maurice E. Graham
Graham & Associates Law Offices, LLC
333 S. Main Street Suite 601
Akron, OH 44308-1228

Seven Seventeen Credit Union, Inc.
3181 Larchmont Ave., N.E.
Warren, OH 44483

Michael A. Gallo
5048 Belmont Avenue
Youngstown, OH 44505




19-41680-rk     Doc 20    FILED 12/05/19   ENTERED 12/05/19 11:37:51   Page 2 of 2
